               Case 8:21-cv-01964-GJH Document 1 Filed 08/04/21 Page 1 of 3



                          THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

JOSE CORREA VILLACIS

          Plaintiff,

v                                                                        Civil Action No.:

PERFORMANCE TRANSPORTATION, LLC,, et al.,

          Dcfcndants.


                                       NOTICE OF REMOVAL
          Defendants, Performance Transportation, LLC and Thomas Leon Love ("Defendants"),

by undersigned counsel, pursuantto 28 U.S.C. $$ 1332, 1441, and 1446, file this Notice of

Removal of this action from the Circuit Court for Montgomery County, Maryland, in which it is

now pending, to the United States District Court for the District of Maryland, on the following

grounds:

    1.    Defendants have been named         in a lawsuit filed in the Circuit Court for Montgomery

County, Maryland, captioned Jose Correa Villacis v. Per.formance Transportation, LLC, et al.,

Case     No. 486373-V.

    2.    Defendants have filed an Answer to Complaint in the Circuit Court and hereby remove

the case to this Court.

    3.    The matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

    A
    T.
           AnnnnAinn fn fha /-nmnlainf
                     Lv rrlv
          l-\VVVrUlrr6       vvrllyrwur!2
                                            fhc Dloinfiff recidec c+ 17116 \,/[cricnnq T)rirre   Rockville
                                                                                            ' vt +\vv^r ' rr_e)



Maryland 20853.          It is presumed, therefore, that for purposes of diversity jurisdiction,            the

Plaintiff is a citizen of Maryland.




                                                        1
            Case 8:21-cv-01964-GJH Document 1 Filed 08/04/21 Page 2 of 3



   5.    Defendant Thomas Leon Love          is a resident of Georgia. He was served with the
Summons and Complaint on July       2I,2021. For purposes of diversity jurisdiction, Mr. Love is a

citizen of Georgia.

   6.    Performance Transportation, LLC was served with the Summons and Complaint on July

16,2021. Performance Transportation, LLC is a Delaware limited liability with       a   principal place

of business in Virginia. Its members are Performance Food Group, Inc. and PFST Holding Co.

Performance Food Group, Inc. is a Colorado corporation with a principal place of business in

Virginia. PFST Holding Co. is a Delaware corporation with a principal place of business in

Virginia. For purposes of diversity jurisdiction, Performance Transportation, LLC is considered

a citizen of Virginia, Delaware and Colorado. See Haak Motors LLC v. Arangio, 670 F. Supp.

2d 430, 432   nl   (D. Md. 2009) ("Unlike corporations -- whose citizenship is determined by state

of incorporation and principal place of business -- limited liability       companies ('LLCs') and

limited liability partnerships ('LLPs') are assigned the citizenship of their partners or members.")

(internal citations omitted); C. W. Virginia Energy Co., Inc. v. ML State Carbon, LLC,636 F.3d

101, 103 (4th Cir.2011) ("For purposes of diversity jurisdiction, the citizenship of a limited

liability company ... is determined by the citizenship of all of its members ...") (internal citation

omitted).

    7.   This Notice of Removal is timely because       it   has been filed within the 30-day period

prescribedby2S U.S.C. $ 1446(b).

    8.   This action may be removed to this Court on the grounds of diversity of citizenship,

pursuant to 28 U.S.C. $$ 1332,    I44I,   and 1446. Complete diversity exists between the parties"




                                                    2
             Case 8:21-cv-01964-GJH Document 1 Filed 08/04/21 Page 3 of 3



   g.    Filed herewith are a Certificate Upon Removal and Local Rule 103.5 Statement with

copies of the Complaint filed in State Court as well as all process and pleadings cunently in

Defendants' possession.

         WHEREFORE, Defendants respectfully request that this action be removed to the United

States   District Court for the District of Maryland; and that no further proceedings be had in the

Circuit Court for Montgomery County, Maryland'


                                                              Respectfully submitted,


                                                              /s/ Thomas V. McC.arron
                                                              Thomas V. McCarron (Bar No.: 08145)
                                                              tmccarron@ semtnes. com
                                                              James O. Spiker IV (Bar No.: 30189)
                                                              jspjker@semmes.com
                                                              Semmes, Bowen & Semmes
                                                              25 South Charles Street, 14th Floor
                                                              Baltimore, Maryland 2120I
                                                              (410) s3e-s040
                                                              Att orneys for Defendant s




                                    CERTIFICAT               OF SERVICE

          I hereby certify that on this   4th day   of August, 2027, a copy of the foregoing Defendants'

Notice of Removal was mailed first-class, postage prepaid to:

          Peter    L. Scherr, Esqutre
          Futrovsky, Forster & Scherr, Chtd.
          1101 Wootton Parkway, Suite 550
          Rockville, MD 20852
          pI scherr@ futrov sklz. con-r
          At t or ney s fo r P I aintiff

                                                     /s/ Thomas V.         n
                                                     Thomas V. I\4cCarron (Bar No.: 08145)




                                                         3
